Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s request for disability retirement benefits.
We reject petitioner’s claim that respondent erred in determining that the incident at issue was not an accident within the meaning of Retirement and Social Security Law § 605. An injury is not accidental if it is sustained while performing routine duties and not resulting from unexpected events. Here, there is substantial evidence to support respondent’s conclusion that petitioner’s alleged injury emanated from risks inherent in petitioner’s regular duties and that it therefore did not constitute an accident.
Weiss, P. J., Cardona, White, Mahoney and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.